UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7521



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KEMBA NIAMBI SMITH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-93-162, CA-97-411-2-02)


Submitted:   April 25, 2000                 Decided:   August 17, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald James Munro, Heather Hanson Anderson, SHEA & GARDNER,
Washington, D.C.; George Kendall, NAACP LEGAL DEFENSE & EDUCATIONAL
FUND, New York, New York; Laura Ellen Hankins, Washington, D.C.,
for Appellant.    Fernando Groene, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kemba Niambi Smith appeals the district court’s orders denying

her motions filed under 28 U.S.C.A. § 2255 (West Supp. 1999) and

Fed. R. Civ. P. 59(e).   We have reviewed the record and the dis-

trict court’s orders and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See United States v. Smith, Nos.

CR-93-162; CA-97-411-2-02 (E.D. Va. Aug. 4 & Oct. 1, 1999).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             DISMISSED




                                   2